Citation Nr: 1206075	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-02 064	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of thyroid cancer, status post total thyroidectomy, subsequent to a March 2008 reduction effective June 1, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2001 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO complied with the procedural due process requirements for reducing the Veteran's disability rating, including insofar as providing her appropriate notice of the intended reduction and giving her an opportunity in response to be heard on the matter, such as during a hearing, and by allowing her time to submit evidence and/or argument showing this proposed action would be unwarranted and in having her undergo a VA examination to reassess the severity of this disability.

2.  The evidence demonstrated actual improvement in the Veteran's symptoms between the prior VA examination upon which the 100 percent rating was based and the reevaluation VA examination, to include an ability to attend school full time.  

3.  The Veteran's residuals of thyroid cancer manifests as hypothyroidism with cold intolerance, fatigue, weight gain, and depression. 


CONCLUSIONS OF LAW

1.  The criteria for a reduction in disability rating effective June 1, 2008 for hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5112(b)(6) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7903, 7914 (2011).

2.  The criteria for a disability rating of 30 percent have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, DC 7903 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The claim at issue concerns whether a reduction in a disability rating is proper as well as whether the Veteran is entitled to an increased rating for this disability.  A May 2007 letter appropriately notified her of the plan to reduce the rating for residuals of thyroid cancer from 100 to 10 percent, including the lesser amount of monthly payment she would receive from VA as a consequence, and gave her an opportunity in response to be heard on this matter, such as during a hearing, and allowed him time to submit evidence and/or argument showing this proposed action would be unwarranted.  She also was provided a VA examination to reassess the severity of this disability.  She therefore received the type of pre-determination notice contemplated by 38 C.F.R. § 3.105(e), (i).

Additionally, the record shows that through VCAA letters dated January 2009 and September 2009, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Although the notice did not precede the initial adjudication of the Veteran's claim, the later notice was followed by a subsequent readjudication, in this case a supplemental statement of the case issued in December 2009, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in January 2006, March 2007, July 2009, and August 2009 to address the level of disability of the Veteran's residuals of thyroid cancer.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes. 

Disability Rating Reduction Analysis

The Veteran's thyroid cancer was rated under 38 C.F.R. § 4.119, Diagnostic Code 7914, which provides that a malignant neoplasm of the endocrine system will be rated 100 percent.  The 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the disability should be rated on residuals.  

Historically, the Veteran was awarded service connection for thyroid cancer in an April 2006 rating decision and, as required by regulation, assigned a 100 percent disability rating effective August 31, 2005.  The decision informed the Veteran that an evaluation of 100 percent is assigned during active disease or treatment and that six months following completion of treatment, residual disability is determined by findings from a VA examination conducted at that time.  

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i).  The Veteran was provided with the required information in a May 2007 letter.  The proposal letter included detailed reasons for the reduction and explained the reasons for the proposed reduction.  She additionally was advised that she had 60 days to present additional evidence showing her compensation payments should be continued at their present level, and that she could request a predetermination hearing.  The letter further advised her that, if additional evidence was not received within this 60-day period, the award (the 100 percent evaluation) would be reduced.  The record additionally reflects that the reduction was made effective no sooner than permitted by current law and regulations ('the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires'). 38 C.F.R. § 3.105(e).

Additional requirements are set forth in 38 C.F.R. § 3.344, however these provisions only apply to ratings that have continued for 5 years or more.  These provisions do not apply to the Veteran's situation as the 100 percent rating for the Veteran's thyroid cancer was assigned as of August 31, 2005 and only continued until June 1, 2008, slightly less than three years.  As the 100 percent rating had not been in effect for the required five years or more, compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is not mandated.  38 C.F.R. § 3.344(c).  

By rating action in March 2008, the RO reduced the evaluation assigned for the residuals of thyroid cancer from 100 to 10 percent, prospectively effective as of June 1, 2008, and the Veteran disagreed with that decision giving rise to this appeal.

The Court has held that a rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 418 (1993).  A rating reduction also must be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In general, disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board finds that the evidence supports a reduction in the Veteran's disability rating, however the Veteran should be reduced to a 30 percent disability rating, rather than a 10 percent rating.  The Court has held that, in addressing whether improvement in a disability is shown, the comparison point generally is the last examination on which the rating at issue was assigned.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  

The Veteran was afforded a VA examination in January 2006 prior to the original grant of service connection.  The examiner noted a history of surgery for a total thyroidectomy in March 2005.  The Veteran had a malignant neoplasm of the thyroid.  The examination showed dry, brittle, thinning hair, weight gain, fatigability, generalized weakness, cold intolerance, and insomnia.  The Veteran was undergoing radiation treatment.  The Veteran was not working due to fatigue from her disability and the stress of having a young child.  

The Veteran was afforded a reevaluation in March 2007.  At that time, the Veteran was taking Synthroid twice daily as treatment for hypothyroidism.  The Veteran's hair was no longer dry and brittle, although she still experienced some hair thinning.  Additionally, the Veteran's fatigue no longer prohibited the Veteran from working, as the Veteran was a full time student at a local college.  The examiner diagnosed post-total thyroidectomy per papillary carcinoma of the thyroid in March of 2005, post-radiation treatment, post-thyroidectomy in 2005, hypothyroidism secondary to surgery and radioactive treatment, and no evidence of metastatic disease.  

When comparing the examinations above, the evidence shows demonstrated improvement in the Veteran's residuals of thyroid cancer.  The Veteran previously could not work due to fatigue, whereas the Veteran now attends school full time.  Additionally, the Veteran's hair quality improved and the March 2007 examination did not note any insomnia.  Therefore, the Board finds that a reduction in disability rating was warranted.  

The Veteran's residuals of thyroid cancer are rated under Diagnostic Code 7903 for hypothyroidism.  Under that regulation, cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness warrants a 100 percent disability rating.  Muscular weakness, mental disturbance, and weight gain warrants a 60 percent disability rating.  Fatigability, constipation, and mental sluggishness warrant a 30 percent disability rating.  Fatigability or requiring continuous medication for control warrants a 10 percent disability rating.  

The Board finds that the Veteran's symptoms more nearly approximate the criteria for a 30 percent disability rating.  The Veteran was afforded another VA examination in July 2009 with an additional psychiatric examination in August 2009.  The record also contains VA treatment records regarding the Veteran's hypothyroidism.  The Veteran's hypothyroidism is manifested with cold intolerance, fatigue, weight gain of more than fifty pounds, hair thinning, depression, sluggishness, and poor sleep as noted in the VA examinations.  May 2009 service treatment records show that her thyroid hormone was underreplaced.  Treatment records support the findings of cold intolerance, fatigue, depression, and weight gain.  

The Board notes that the Veteran does not meet all the requirements for a 30 percent disability rating.  Specifically, the record contains no evidence or assertions of constipation.  The Board acknowledges that the Veteran has weight gain, depression, and cold intolerance, which are contained within the 60 and 100 percent disability rating criteria.  Again, however, the Veteran does not meet the criteria for a disability rating at those levels as the Veteran does not exhibit muscular weakness, cardiovascular involvement, bradycardia, or sleepiness.   When considering the assortment of symptoms that the Veteran experiences due to her residuals of thyroid cancer and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a 30 percent disability rating.  Therefore a disability rating of 30 percent, but no more, is warranted for residuals of thyroid cancer.  38 C.F.R. § 4.119.

The Board notes that the Veteran has received separate compensable disability ratings for a psychiatric disability and scars related to the thyroid surgery in a September 2009 rating decision.  As such, the Veteran will not individually address those issues in this decision.  

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.
	
The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  The primary symptoms of the Veteran's thyroid residuals are fatigue, cold intolerance, and depression, which are included in the schedular rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Entitlement to a disability rating of 30 percent for residuals of thyroid cancer, status post total thyroidectomy, subsequent to a March 2008 reduction effective June 1, 2008, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


